       Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JAMES ANASTOS,
       Plaintiff,
                                                          Civil Action No.
                       v.
                                                         1:19-cv-03702-SDG
IKEA PROPERTY, INC. and IKEA
NORTH AMERICA SERVICES, LLC,
       Defendants.

                            OPINION AND ORDER

      This matter is before the Court on Defendants IKEA Property, Inc. and IKEA

North America Services, LLC’s (collectively, Defendants) motion to dismiss for

failure to state a claim [ECF 35] and Defendants’ renewed motion to dismiss [ECF

45]. Defendants seek dismissal pursuant to a release signed by Plaintiff James

Anastos. The Court finds that Plaintiff’s claims are not within the scope of the

release and therefore DENIES Defendants’ renewed motion to dismiss. The Court

DENIES as moot Defendants’ original motion to dismiss.
         Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 2 of 16




I.     BACKGROUND

       The following facts are accepted as true for purposes of this motion.1

Defendants are part of a multinational group that sells ready-to-assemble

furniture at retail stores across the United States.2 Plaintiff worked at the IKEA

store in Atlanta, Georgia for twenty five years.3 For most of this time, up until the

date of his retirement, Plaintiff held the position of Store Manager.4 Over the

course of Plaintiff’s employment, IKEA maintained, and Plaintiff partook in, a

welfare benefits plan for active employees.5 Through this plan, Plaintiff enrolled

in and received Basic and Supplemental Term Life Insurance Coverage and his

spouse maintained coverage as a dependent.6

       IKEA also maintained a retiree benefit plan, which is subject to ERISA.7 In

2014, IKEA formed a committee to study and develop a retirement benefits policy



1    Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
     to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
     inferences therefrom are construed in the light most favorable to the
     plaintiff.”).
2    ECF 40, ¶¶ 12–13.
3    Id. ¶ 2.
4    Id. ¶¶ 2, 15.
5    Id. ¶¶ 16, 59.
6    Id. ¶¶ 59–60.
7    Id. ¶¶ 19–22.
         Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 3 of 16




and members of that committee sought feedback from IKEA managers, including

Plaintiff.8 This plan was implemented on or about January 2015.9 The retirement

plan was amended in 2017 to specifically and expressly identify the terms of

eligibility for qualified participants in the retirement plan.10 The retirement plan

included several continuing benefits for retirees, including continuation of the

term life insurance, for supplemental benefits, and for dependent coverage.11

Further, the retiree life insurance benefit program provided that the retiree would

“within 7-10 business days of retirement . . . receive information from the life

insurance vendor regarding their option to continue their basic and/or

supplemental life coverage for themselves and any eligible dependents.”12 The

program noted that “[m]ost of these options are guaranteed issue, which means,

no medical certification will be required and the costs are similar to what was paid

while employed with IKEA.”13




8    Id. ¶¶ 25–32.
9    Id. ¶ 33.
10   Id. ¶¶ 34–37.
11   Id. ¶ 56.
12   Id. ¶ 62.
13   Id. ¶ 62.
         Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 4 of 16




       Plaintiff noticed his voluntary retirement in October 2017 and retired on

May 3, 2018.14 Plaintiff relied on the benefits expressed in the retirement plan,

including the continuation of life insurance, in deciding to retire and was eligible

for, and granted, participation in the retiree benefit plan when he retired.15 Upon

his retirement, in exchange for 52 weeks of pay, Plaintiff signed a voluntary release

encompassing:

              any and all claims, known and unknown, asserted or
              unasserted, which [ ] James Anastos has or may have
              against Releasees as of the date of execution of this
              Agreement and General Release, including, but not
              limited to . . . The Employee Retirement Income Security
              Act (except for any vested benefits under any tax
              qualified benefit plan).16




14   Id. ¶¶ 2, 41.
15   ECF 40, ¶¶ 42, 55–57, 63.
16   ECF 45-2, at 3. Although it is outside the four corners of the Amended
     Complaint, the Court considers this release as having been incorporated by
     reference because the Amended Complaint references it extensively, it is
     central to Plaintiff’s claim, and no party disputes the authenticity of the
     document. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (the Court is
     permitted to “incorporate by reference” and consider documents attached to a
     motion to dismiss “without converting the motion into one for summary
     judgment” if the documents are “(1) central to the plaintiff’s claim; and
     (2) undisputed”).
         Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 5 of 16




The release also specified that it “includes all claims related in any manner to

James Anastos[’s] employment or the cessation of that employment.”17

        Plaintiff waited to receive the options for life insurance benefits, which,

according to the terms of the plan, were to be provided to him within ten days of

his retirement.18 When IKEA failed to provide Plaintiff with this information, he

repeatedly inquired about his insurance continuation benefit and was assured the

matter would be addressed.19 IKEA informed Plaintiff that he could not receive

life insurance benefits under the active employee plan but could convert this

benefit to a whole life individual policy with MetLife. MetLife would not,

however, provide Plaintiff a policy without a medical examination, contrary to

what IKEA’s retirement plan provided.20 A medical examination would render

Plaintiff and his spouse uninsurable.21 Without continuation of his life insurance

benefit pursuant to the terms of the Plan, Plaintiff is, therefore, unable to secure

life insurance.22



17   Id. at 4.
18   ECF 40, ¶¶ 62, 65.
19   Id. ¶ 66.
20   Id. ¶ 67–69.
21   Id. ¶ 68.
22   Id. ¶ 91.
        Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 6 of 16




       IKEA admitted to Plaintiff that the retirement plan was misleading and that

it was a mistake to promise the life insurance continuation benefit as described in

the plan because IKEA could not get underwriting for that benefit.23 After several

communications attempting to cure the situation, IKEA informed Plaintiff that he

would not receive the insurance benefits as described in the plan or conversion of

the benefits he received under the active employee benefits plan.24

       Plaintiff exhausted all administrative remedies and filed suit in this Court

on August 16, 2019.25 On August 31, 2020, Defendants filed their first motion to

dismiss for failure to state a claim.26 Plaintiff responded by timely filing his

Amended Complaint.27 On October 1, 2020, Defendants renewed their motion to

dismiss.28 The renewed motion to dismiss is fully briefed and ready for

consideration.29




23   Id. ¶¶ 72–77.
24   Id. ¶¶ 79–84.
25   Id. ¶ 92; ECF 1.
26   ECF 35.
27   ECF 40.
28   ECF 45.
29   ECF 45; ECF 46; ECF 47.
       Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 7 of 16




II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Am. Dental Ass’n v. Cigna Corp., 605 F. 3d 1283, 1289 (11th Cir. 2010) (quoting

Twombly, 550 U.S. at 570). A complaint is plausible on its face when a plaintiff

pleads sufficient factual content for the court to draw the reasonable inference that

the defendant is liable for the conduct alleged. Id. (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678. A complaint must also present sufficient facts to “‘raise a

reasonable expectation that discovery will reveal evidence’ of the claim.” Am.

Dental Ass’n, 605 F.3d at 1289 (quoting Twombly, 550 U.S. at 556).
          Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 8 of 16




         At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). By contrast, the Court is not bound to accept legal conclusions as

true. Iqbal, 556 U.S. at 678–79.

III.     DISCUSSION

         IKEA argues that Plaintiff cannot assert his ERISA claim because the release

he signed upon retirement, in exchange for 52 weeks of pay, specifically prohibited

him from bringing a cause of action for claims, known or unknown, under ERISA

or related to the cessation of his employment.30 Plaintiff responds that his claim

did not exist when he signed the release and therefore is not covered by the

release.31 The Court must therefore determine whether Plaintiff’s ERISA claim

existed “as of the date of execution” of the release.32




30     ECF 45-1, at 1–2.
31     ECF 46, at 2.
32     ECF 45-2, at 3.
        Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 9 of 16




       a.      Applicable Law

       The parties first dispute the law the Court must apply in interpreting the

release.33 IKEA argues that the release’s choice of law provision governs and,

therefore, Maryland law applies.34 Plaintiff argues that federal law governs the

release as applied to his ERISA claims because ERISA preempts state law.35 The

Court agrees with IKEA that the release’s choice of law provision governs.

       Pursuant to statute, ERISA preempts state law “insofar as they may now or

hereafter relate to any [qualified] employee benefit plan.” 29 U.S.C.A. § 1144(a).

ERISA preemption is expansive and is “intended to ensure that employee benefit

plan regulation remains ‘exclusively a federal concern.’” Goss v. Aetna, Inc., 360

F. Supp. 3d 1364, 1371 (N.D. Ga. 2019) (quoting Alessi v. Raybestos-Manhattan, Inc.,

451 U.S. 504, 523 (1981)). In this Circuit, “the interpretation of ERISA-governed


33   The dispute about applicable law is material because federal authority, albeit
     very limited, suggests that releases of prospective ERISA claims may be
     prohibited as violating public policy. Reighard v. Limbach Co., 158 F. Supp. 2d
     730, 734 (E.D. Va. 2001) (holding a covenant not to sue was unenforceable as
     to prospective ERISA claims because, “in effect . . . [it would] grant the
     employer a license to violate ERISA in the future with impunity. ERISA rights
     are too important to permit this result”). While that authority is not controlling
     here, the Court notes that whether prospective waivers or releases of ERISA
     claims are permitted would not alter the outcome here—the waiver signed by
     Plaintiff does not apply to future claims.
34   ECF 45-1, at 8; ECF 47, at 13–14.
35   ECF 46.
       Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 10 of 16




contracts is guided by a body of federal common law,” but courts will look to state

contract law for additional guidance. Shaw Grp., Inc. v. K.M. ex rel. Moore, No. 1:09-

CV-3125-WSD, 2011 WL 13274236, at *6 (N.D. Ga. Feb. 28, 2011).

      Federal courts are, however, inconsistent as to whether waivers or releases

of ERISA claims fall within ERISA preemption or are otherwise governed by

federal law. See e.g., Gonda v. The Permanente Med. Grp., Inc., No. 11-CV-01363-SC,

2015 WL 678969, at *6 (N.D. Cal. Feb. 17, 2015), aff’d sub nom. 691 F. App’x 397

(9th Cir. 2017) (collecting cases). For example, the Gonda court detailed

inconsistent approaches within the Ninth Circuit and seemingly sidestepped the

issue by enforcing the choice-of-law agreement in the contract. Id. The Eastern

District of Virginia, in Reighard v. Limbach Co., 158 F. Supp. 2d 730, 731 (E.D. Va.

2001), a case heavily cited by Plaintiff, relied on the expansive scope of ERISA

preemption in finding that federal law governed the ERISA waiver at issue.

      The Fifth Circuit provides the most succinct analysis, holding that “[f]ederal

common law controls the interpretation of a release of federal claims.” Chaplin v.

NationsCredit Corp., 307 F.3d 368, 372 (5th Cir. 2002) (holding that federal law

governs the interpretation of an ERISA waiver). See also Fulgence v. J. Ray

McDermott & Co., 662 F.2d 1207, 1209 (5th Cir. Dec. 1981) (“Creation of a federal

rule rather than absorption of a state rule is appropriate where, as here, the rights
       Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 11 of 16




of the litigants and the operative legal policies derive from a federal source”

particularly where “no significant state interest would be served by absorbing

state law as the rule”). The Court is persuaded by the Fifth Circuit’s approach.

      However, the situation is complicated where, as here, the parties agree to

have a particular forum’s law govern the contract’s interpretation. Thus, while

federal law applies to ERISA-governed contracts, the Eleventh Circuit has stated:

            The rationale of ERISA’s preemption of otherwise
            applicable state law mandates is the rationale that
            underlies all federal preemption—namely, that in
            enforcing federal law the directives of the supreme
            federal sovereign take precedence over directives of the
            not-supreme state sovereign. But when private
            contracting parties formulate a choice-of-law provision
            that, with a view to defining liability, incorporates state
            legal doctrines, those doctrines are not emanations of
            state authority, they are simply a convenient shorthand
            for what the private contracting parties wish to agree to.

Buce v. Allianz Life Ins. Co., 247 F.3d 1133, 1148 (11th Cir. 2001). Thus, as the

Eleventh Circuit held in Buce, parties’ choice-of-law should be upheld if it is not

inconsistent with ERISA or fundamentally unfair. Id. at 1148-49. See also Wang

Labs., Inc. v. Kagan, 990 F.2d 1126, 1128–29 (9th Cir. 1993) (“Where a choice of law

is made by an ERISA contract, it should be followed, if not unreasonable or

fundamentally unfair.”). Here, the parties explicitly agreed that Maryland law
        Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 12 of 16




would govern the terms of the release.36 Plaintiff has not shown that it is

fundamentally unfair to enforce the choice-of-law provision. The Court will

respect the parties’ agreement and apply Maryland law.

        b.       Scope of the Release

        The central dispute for the Court to resolve is whether Plaintiff had his

ERISA claim “as of the date of the execution” of the release and is therefore

prohibited from asserting the claim.37 IKEA asserts that the ERISA claim is within

the scope of the release because the conduct resulting in the alleged denial of

benefits, i.e., the failure to secure underwriting for the continuing life insurance

benefit, occurred before the parties executed the agreement.38 Plaintiff argues that

the claim could not have been asserted prior to the execution of the agreement

because it relates to retirement benefits and he would not have been eligible for

the benefits until afterward, when he became a retiree.39

        Under Maryland law, settlement agreements and releases of claims are

governed by “the traditional methodology for interpreting contracts in general.”




36   ECF 45-2, at 6.
37   Id. at 3.
38   ECF 47, at 3.
39   ECF 46, at 6.
        Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 13 of 16




Bernstein v. Kapneck, 290 Md. 452, 458, 430 A.2d 602, 606 (1981). Maryland law

adheres to the uncontroversial proposition “that when the scope of the agreement

is stated in clear and unambiguous language, the words utilized to express this

breadth should be given their ordinary meaning as there is no room for

interpretation.” Id. Thus, where the terms of a release agreement are clear, they

will be upheld no matter how “all-inclusive” or “all-embracing.” Id. at 609.

       Here, the terms of the release agreement are clear and unambiguous.

Plaintiff released his right to “any and all claims, known and unknown, asserted

or unasserted, which [ ] James Anastos has or may have against Releasees as of the

date of execution of this Agreement and General Release, including, but not

limited to, any alleged violation of . . . the Employee Retirement Income Security

Act.”40 Thus, to be covered by the scope of the release, Plaintiff’s claim must have

been available as of the date of the execution of the agreement. Neither party

argues that the release should be interpreted contrary to its plain meaning.

       Turning to the claim itself, Plaintiff alleges that IKEA violated ERISA by

wrongfully denying him the benefits provided by the terms of his qualified

retirement plan. The reason for the denial was that IKEA failed to ensure




40   ECF 45-2, at 3.
        Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 14 of 16




underwriting for the continuing life insurance benefit when it enacted the

retirement plan in 2015 or when it amended the plan in 2017, but the denial itself

occurred after the execution of the agreement. When an ERISA claim accrues is a

question of federal law. “[F]or purposes of ERISA a cause of action does not accrue

until an application [for benefits] is denied. . . . Accordingly, an ERISA lawsuit

cannot be filed in federal court until a claim is denied.” In re Managed Care, 756

F.3d 1222, 1237 (11th Cir. 2014). In In re Managed Care, the Eleventh Circuit held

that the appellants’ ERISA claims were not covered by the release in a settlement

agreement because the denial of benefits occurred after the effective date of the

agreement. Id. at 1238. This was true even though, as the appellee asserted, many

of the underlying facts occurred prior to the effective date. Id.

       Nor does the release’s reference to “all claims related in any manner to

James Anastos[’s] employment or the cessation of that employment,”41 pull

Plaintiff’s ERISA claim into the release’s scope. This reference serves as evidence

of the parties’ intent as to the claims included in the general release, which only

includes claims available as of the execution of the agreement. In full, the sentence

reads: “James Anastos understands this Release includes all claims related in any




41   ECF 45-2, at 4.
        Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 15 of 16




manner to James Anastos[’s] employment or the cessation of that employment.”42

Clearly, this sentence was included to emphasize that the general release includes

employment claims, not to broaden the scope of the general release. Since “this

Release” is limited to claims Plaintiff held as of the execution date, it cannot

include the ERISA claim, which did not arise until after the release was signed.

       IKEA argues that Plaintiff’s ERISA claim could have been brought as of the

date of the release because IKEA was unable to provide him the benefits he sought

at that time. The facts in the Amended Complaint, however, accepted as true, show

that IKEA denied Plaintiff the benefit of continuing his life insurance after the

agreement was executed,43 that the benefit was promised to him in a retirement

plan he was ineligible for until after the agreement was executed,44 and that IKEA

continuously misled Plaintiff as to his benefit eligibility after the agreement was

executed.45 Therefore, Plaintiff’s ERISA claim is not within the scope of the

agreement and IKEA’s motion to dismiss on this basis must be denied.




42   Id. (emphasis added).
43   ECF 40, ¶¶ 82–83.
44   Id. ¶¶ 85–89.
45   Id. ¶¶ 79–81.
      Case 1:19-cv-03702-SDG Document 56 Filed 03/17/21 Page 16 of 16




IV.   CONCLUSION

      IKEA’s renewed motion to dismiss [ECF 45] is DENIED. IKEA’s original

motion to dismiss [ECF 35] is DENIED as moot.

      SO ORDERED this the 17th day of March 2021.


                                                Steven D. Grimberg
                                          United States District Court Judge
